Exhibit 10.1

 

DOMINION HOMES, INC.

STOCK OPTION AGREEMENT

(Directors’ Nonqualified Stock Option)

 

Dominion Homes, Inc., an Ohio corporation (the “Company”), hereby grants an
option (this “Option”) to purchase its common shares, without par value (the
“Shares”), to the Optionee named below. The terms and conditions of this Option
are set forth in this Agreement (which includes this cover sheet), in the
Dominion Homes, Inc. 2003 Stock Option and Incentive Equity Plan (the “Plan”)
and in the Plan prospectus. Copies of the Plan and the Plan prospectus are
attached.

 

Option Grant Date: May 13, 2004

 

Name of Optionee: Zuheir Sofia

 

Optionee’s Social Security Number:

 

Number of Shares Covered by Option: 2,500

 

Exercise Price per Share: $28.20, which is intended to be not less than 100
percent of the Fair Market Value of the Shares on the Option Grant Date

 

Vesting Schedule: Subject to all of the terms and conditions set forth in this
Agreement and the Plan, your right to purchase Shares under this Option is
immediately vested.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described in this Agreement and in the Plan.

 

Optionee:      

/s/ Zuheir Sofia

--------------------------------------------------------------------------------

        Zuheir Sofia Company:   By:  

/s/ Robert A. Meyer, Jr.

--------------------------------------------------------------------------------

    Its:   Senior Vice President and General Counsel



--------------------------------------------------------------------------------

DOMINION HOMES, INC.

STOCK OPTION AGREEMENT

(Directors’ Nonqualified Stock Option)

 

The Plan and Other Agreements    The text of the Plan, as it may be amended from
time to time, is incorporated in this Agreement by reference. This Agreement
(which includes the cover sheet) and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
In the event that any provision in this Agreement conflicts with any term in the
Plan, the term in the Plan shall be deemed controlling. Certain capitalized
terms used in this Agreement are defined in the Plan. Nonqualified Stock Option
   This Option is not intended to qualify as an Incentive Stock Option under
section 422 of the Code and shall be interpreted accordingly. Vesting    This
Option may be exercised at any time. Term    This Option will expire in any
event at the close of business at Company headquarters on the day before the
(ten) 10-year anniversary of the Option Grant Date, as shown on the cover sheet.
This Option will expire earlier if your directorship (“Service”) Terminates, as
described below. Regular Termination    If your Service Terminates for any
reason, other than because of your death or Disability or because you were
Terminated for Cause, then this Option will expire at the close of business at
the Company’s headquarters on the ninetieth (90th) day after your Termination
date (or, if earlier, the expiration date specified in the cover sheet).
Terminated for Cause    If your Service is Terminated for Cause, then this
Option will immediately expire and you will immediately forfeit all rights to
this Option.

 

2



--------------------------------------------------------------------------------

Death    If your Service Terminates because of your death, this Option will
expire at the close of business at the Company’s headquarters on the date twelve
(12) months after the date of death (or, if earlier, the expiration date
specified in the cover sheet). Your estate or heirs may exercise this Option at
any time during this period. Disability    If your Service Terminates because of
your Disability, this Option will expire at the close of business at Company
headquarters on the date twelve (12) months after your Termination date (or, if
earlier, the expiration date specified in the cover sheet). Notice of Exercise
   When you wish to exercise this Option, you must notify the Company by filing
an appropriate “Notice of Exercise” form at the Company’s headquarters. Your
notice must specify how many Shares you wish to purchase (which may not be less
than 100 Shares or, if smaller, the number of remaining Shares subject to this
Option) and how your Shares should be registered (in your name only or in your
and your spouse’s names as joint tenants or as joint tenants with right of
survivorship). Your notice will be effective when it is received by the Company.
If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so. Form of
Payment    When you submit your notice of exercise, you must include payment of
the Exercise Price per Share for the Shares you are purchasing. Payment may be
made in cash, a cashier’s check or a money order or, you may exercise this
Option by tendering Shares you already have owned for at least six months and
that have a fair market value equal to the Exercise Price per Share for the
Shares you are purchasing. Withholding Taxes    You will not be allowed to
exercise this Option unless you make acceptable arrangements to pay any
withholding or other taxes that may be due as a result of the exercise of this
Option or the sale of Shares acquired under this Option.

 

3



--------------------------------------------------------------------------------

Restrictions on Exercise and

Resale

   By signing this Agreement, you agree not to exercise this Option or sell any
Shares acquired under this Option at a time when applicable laws, regulations or
Company or underwriter trading policies prohibit exercise, sale or issuance of
Shares. The Company will not permit you to exercise this Option if the issuance
of Shares at that time would violate any law or regulation. The Company shall
have the right to designate one or more periods of time, each of which shall not
exceed one hundred eighty (180) days in length, during which this Option shall
not be exercisable if the Committee determines in its sole discretion that such
limitation on exercise could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws with respect to any issuance of
securities by the Company, facilitate the registration or qualification of any
securities by the Company under the Securities Act or any state securities laws,
or facilitate the perfection of any exemption from the registration or
qualification requirements of the Securities Act or any state securities laws
for the issuance or transfer of any securities. Such limitation on exercise
shall not alter the Vesting Schedule set forth on the cover page other than to
limit the periods during which this Option shall be exercisable. Transfer of
Option    Prior to your death, only you may exercise this Option and you may not
transfer or assign this Option except to the Company. For instance, you may not
sell this Option or use it as security for a loan. If you attempt to do any of
these things, this Option will immediately become invalid. You may, however,
dispose of this Option in your will and, if the Company agrees, you may transfer
this Option to a revocable trust for the benefit or your family or to a
charitable organization but only if you contact the Company before this transfer
is made. Regardless of any marital property settlement agreement, the Company is
not obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in this Option in any other way.

No Rights to Continue as

Director

   Neither this Option nor this Agreement gives you the right to continue as a
Company director.

 

4



--------------------------------------------------------------------------------

No Shareholder Rights    Neither you, nor your estate or heirs, shall have any
rights as a shareholder of the Company until this Option has been exercised and
a certificate for the Shares being acquired has been issued. No adjustments will
be made for dividends or other rights if the applicable record date occurs
before the certificate for the Shares is issued, except as described in the
Plan. Adjustments    The Committee may adjust the number of Shares covered by
this Option and the Exercise Price per Share under certain circumstances as
provided in the Plan. Notwithstanding anything to the contrary contained in this
Agreement, this Option (and the vesting thereof) shall be subject to the terms
of the agreement of merger, liquidation or reorganization in the event the
Company becomes subject to such corporate activity. Applicable Law    This
Agreement shall be interpreted and enforced under the laws of the State of Ohio.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5